Citation Nr: 9920216	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include; nerves, adjustment disorder and 
personality disorder.

2. Entitlement to service connection for a right shoulder 
disorder and a left knee disorder.

3. Basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Allan R. Harris, Attorney at 
Law


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant's period of service was from September 10, 1990 
to December 12, 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana which denied service connection for 
mental disorders to include; nerves, adjustment disorder and 
personality disorder; and service connection for a right 
shoulder and left knee injury.  In addition, basic 
eligibility to a nonservice-connected pension was denied 
because the appellant did not have a qualifying period of 
service.

The issue of service connection for a psychiatric disorder is 
the subject of the remand which follows the decision.


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a chronic right shoulder or left knee 
disability which is related to the appellant's brief 
period of service.

2. The appellant's period of service was from September 17, 
1990 to December 12, 1990.  He was separated under 
honorable conditions described as "entry level 
separation."  His actual active service, that is 
creditable for VA purposes, was 86 days.

3. The appellant did not serve on active duty for at least 90 
days during a period of war, nor was he discharged from 
service during a period of war because of a service-
connected disability.


CONCLUSIONS OF LAW

1. The appellant has not submitted well-grounded claims for 
service connection for a right shoulder disorder or a left 
knee disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant's claim of entitlement to a permanent and 
total disability evaluation for pension purposes is 
legally insufficient as he does not meet the basic 
eligibility requirements.  38 U.S.C.A. §§ 101(11), 
101(24), 1501, 1521, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.1, 3.2, 3.3(a)(2), 3.3(a)(3), 3.6, 3.314 
(1997); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for right shoulder and left knee 
injuries.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998). 

Finally, if a claim is well grounded, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service medical records (SMRs) are negative for any right 
shoulder or left knee injuries.  He was determined to be 
unfit for service due to an unrelated disorder and separated 
under honorable service characterized as an entry level 
separation. 

In a VA examination in March 1992, the appellant complained 
of pain in his right upper shoulder, upper extremity, and 
lower extremity.  He specifically denied any left knee 
injury, or right shoulder pain.  The reported pain was in the 
entire right side of his body.  He had no history of any 
illness or injury, and he did not know when the pain started.  
When asking about an injury, he replied, "well it hurts when 
I do anything, isn't that an injury?"  He apparently showed 
some overt acting out behavior in service for which he was 
handcuffed and he believed this incident injured his right 
arm.  There was no evidence of abnormality of the right 
shoulder or either knee.

There are no other medical records in the file to support the 
appellant's claim.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the appellant's in-service medical records are 
negative.  Moreover, there is no credible medical evidence 
which would etiologically link a current right shoulder 
disorder, or left knee disorder, if any, to service. There 
are no post service medical records of file which show 
pertinent pathology that can be related to service. 

In view of the above, the evidence is not found to support 
the appellant's claim, and service connection is not 
warranted.  In the absence of any current disability which is 
related to service by competent medical evidence, the 
appellant has failed to meet the threshold pleading 
requirement of submitting well grounded claims for service 
connection for right shoulder and left knee disabilities.  As 
there is no evidence of the existence of service connected 
residuals of the aforementioned disorders, the claims are 
denied as not well grounded.  38 U.S.C.A. § 5107(b).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.

II. Nonservice-connected pension benefits

To be eligible for nonservice-connected pension benefits, a 
veteran must have served in the active military, naval or air 
service for a period of 90 days or more during a period of 
war, or must have served for a period of 90 days or more 
which either began or ended during a period of war, or must 
have been discharged or released from service because of a 
service-connected disability during a period of war. 38 
U.S.C.A. §§ 1501, 1521(j) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.2, 3.3(a), 3.6. Thus, the threshold question before the 
Board is whether this appellant has served for the qualifying 
90 day period during a period of war such to qualify him for 
entitlement to nonservice-connected pension.

The record contains the appellant's Report of Separation from 
Active Duty (DD 214), which notes that his service was listed 
as "entry level separation."  This type of separation is 
noted to be considered honorable for VA purposes.  However, 
he did not serve at least 90 days during a period of war to 
meet the minimum period of service requirement.  His DD-214 
indicates he served no more than 86 qualifying days of 
service.  He is not service-connected for any disability and 
the record does not suggest that he was discharged from 
service for a service-connected disability during a period of 
war. 

The appellant has contended that a January 1992 letter from 
the Defense Finance and Accounting Service indicates his 
active service was 3 months and 2 days.  This letter notes an 
entry date of September 10, 1990, and a separation date of 
December 12, 1990.  The Board notes that the record contains 
the appellant's DD 4/2- Enlistment Form signed on September 
10, 1990.  However, he did not actually enter onto active 
duty until a week later on September 17, 1990 as noted in the 
DD-214 Form.  As such, he does not have qualifying service 
for basis pension eligibility as required under the law.

The United States Court of Veterans Appeals (Court) (now the 
United States Court of Appeals for Veterans Claims) has noted 
that, where the law and not the evidence is dispositive of a 
claim, a claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, as the claimant lacks 
qualifying service, entitlement to nonservice connected 
pension benefits is denied.


ORDER

The claims for service connection for a right shoulder 
disorder and a left knee disorder are not well grounded and 
the appeal as to those issues is denied. 

Basic eligibility not having been established as a matter of 
law, eligibility for a permanent and total disability 
evaluation for pension purposes is denied.


REMAND

III.  Service connection for a psychiatric disorder to 
include; nerves, adjustment disorder, and personality 
disorder.

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  
This duty to assist involves obtaining relevant medical 
evidence, medical opinions, and examinations where indicated 
by the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this regard, the Board notes that clarification of the 
nature of the appellant's psychiatric pathology and etiology 
is required prior to a final determination by the Board.

Service medical records (SMRs) indicated that the appellant 
was diagnosed with severe adjustment disorder, manifested by 
depressed mood, confusion, and inability to adapt to 
training. A psychological consultation strongly recommended 
that he be immediately administratively separated from 
service.  He was separated and classified as an "entry level 
separation" which is considered under honorable 
circumstances.  

Additional service records indicate the appellant refused to 
accept his discharge, and caused an altercation in which he 
had to be subdued by five security guards and handcuffed.  He 
was arrested and convicted of refusing a direct order, 
resisting arrest, and assaulting a petty officer.  He was 
fined and incarcerated for 7 days. Afterwards he refused to 
pack his bags, and disobeyed orders to leave after his 
medical discharge was explained to him again. 

In a VA examination in March 1992 it was noted that he was 
taking Etrafon 225 as an anti-depressant. The examiner noted 
some paranoid ideations of discrimination in service, and 
some overt acting out behavior for which he had to be 
restrained.  He was vague about hearing voices, and indicated 
suspicion of others.  The examiner opined that he obviously 
did not have a simple adjustment disorder in service, and 
recommended a period of observation for chronic 
schizophrenia. He also opined that a personality disorder 
should be considered, as the appellant had a long history of 
maladjustment prior to service.  

The appellant was hospitalized for observation at the VA 
Medical Center (VAMC) from April 20 1992 to May 5, 1992.  A 
hospital summary notes complaints of vague symptomatology 
beginning, by one account in the first grade.  At the time of 
admission, the appellant was oriented, but heard voices. 
There was no evidence of homicidal or suicidal ideations. The 
primary problem appeared to be ineffective coping. The 
hospital summary indicated that psychological testing was 
performed and the report was pending. The examiner identified 
an Axis II diagnosis of a personality disorder with a GAF of 
60.  However a complete diagnosis and evaluation was pending 
until receipt of the psychologist's report which apparently 
was not submitted. 

The record does not reflect any attempt by the RO to acquire 
the complete VAMC hospital records, psychological report, or 
other evidence.  Due process requires a remand to obtain this 
medical evidence, as well as a medical opinion as to the 
appellant's actual psychiatric pathology and etiology.  
Appellant's mental status requires clarification prior to a 
final determination by the Board.

It appears that the appellant received psychiatric treatment 
prior to service and after service discharge.  Such treatment 
records are not on file, and may be probative as to the issue 
under consideration.

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should afford the appellant an 
opportunity to submit records of any 
treatment for a psychiatric disorder 
that he had prior to, and subsequent 
to service.  If he desires the RO's 
assistance in obtaining private 
records, such assistance should be 
provided.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2. The RO should attempt to obtain 
complete service personnel and medical 
records, to include any periodic 
physical examinations that may have 
been conducted.  If the additional 
records cannot be located, all efforts 
undertaken to locate those records 
should be documented within the claims 
folder.

3. The RO should attempt to obtain 
complete VAMC treatment and 
hospitalization records, to include in 
particular, any records from his 
period of hospitalization for 
observation from April 20 to May 5, 
1992, and the report of his 
psychological testing conducted at 
that time.  If the records cannot be 
located, attempts and efforts made at 
finding them should be set forth in 
detail.

4. The appellant should then be scheduled 
for a VA psychiatric examination.  The 
entire claims folder to include 
records obtained pursuant to the 
above, should be reviewed by the 
examiner prior to the examination.  
Such review must be commented upon by 
the examiner.  All indicated tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The examiner is to 
ascertain the nature and etiology of 
the appellant's psychiatric pathology.  
The examiner should express an opinion 
as to any relationship between the 
present psychiatric pathology, if 
found, and the findings documented 
during service.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

(a) Does the appellant have any 
current psychiatric disorder?  
Specifically, is there evidence 
of a chronic psychiatric 
disorder?

(b) If so, is his psychiatric 
disorder the result of or related 
to the findings noted during 
service?

(c) Is there a medical basis for 
concluding that the appellant's 
psychiatric disorder, if present, 
is a congenital or developmental 
defect?

5. Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the 
foregoing development have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate responses 
to the specific opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."). Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

6. The RO should review all the evidence 
and readjudicate the appellant's claim 
for service connection for a 
psychiatric disorder.  To the extent 
the benefits sought are not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  This document 
should include the reasons and bases 
for the holdings.  Thereafter, the 
appellant and his representative 
should be afforded a reasonable 
opportunity to respond thereto.

The case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

